Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 3-5 and 7-11 are pending and rejected. Claims 2, 6, and 12-14 are cancelled. Claims 1 and 7 are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 8, the claim requires that the cutting of the digitizer board comprises performing a blanking process using a press, however, claim 7 has been amended to require a blanking process using a press such that claim 8 is not considered to further limit claim 7. Applicant may cancel the claim, amend the claim to place the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 2015/0123860 A1 in view of Chen, US 2006/0146034 A1, Jiang, US 2016/0284781 A1, Okamoto, US 2009/0275158 A1, Miyamoto, US 2017/0136727 A1, and Paek, US 2008/0277375 A1.
Regarding claims 1, 7, and 8, Park teaches a method for manufacturing a display device (forming a display module, see for e.g. abstract), comprising: 
forming a digitizer assembly (where the display module includes a digitizer, see for e.g. 0120); and  
5attaching the digitizer assembly to a bottom of a display panel (where the digitizer is included in the display module and located below the display panel, see for e.g. 0116, 0120, and Fig. 9, such that it is attached to the bottom of the display panel).
Park teaches that the display module may include a plurality “n” of laminated elements L1, L2, … Ln (see for e.g. 0068). They teach that at least one of the laminated elements may be used to form the touch panel, where it may be a layer disposed on one of the layers forming the display panel (see for e.g. 0071). They teach that an electronic writing sheet may be disposed under the display panel (see for e.g. 0071). They teach that at least one of the laminated elements may be used to form a display panel, at least one may include an antenna, at least one may interact with an electromagnetic field such as a ferrite sheet, at least one may have a heat-dissipation characteristic, such as a graphite sheet, at least one may shield electromagnetic noise, and at least one may be an impact-absorbing sheet (see for e.g. 0072-0077). They teach that the majority of the laminated elements may be configured as a single module (see for e.g. 0079). They teach that another configuration includes a touch panel, a display panel, and a composite sheet, where an antenna is located below the touch panel (see for e.g. 0096, 0097 and 
From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the display module can include the digitizer layer below the display panel as in Fig. 9 followed by an impact sheet, an EMI shielding layer, a graphite heat dissipation sheet, and then the ferrite sheet because Park teaches that such films are included in the module where the ferrite sheet, graphite sheet, EMI shielding sheet, and impact absorbing sheet can be formed below the panel in the order of impact sheet, EMI shielding sheet, graphite sheet, and ferrite sheet and further they indicate in Fig. 9 that the heat dissipation sheet and EMI shielding sheet (noise-shielding sheet) can be formed below the digitizer layer, where 
Park does not suggest forming the impact or buffer layer above the digitizer layer.
Chen teaches display systems with a multifunctional digitizer module board (see for e.g. abstract). They teach integrating a shield film on the digitizer sensor board (see for e.g. abstract). They teach that the multifunctional digitizer module board comprises a top protective film, a reflective film, a first protective film, a flexible digitizer sensor board, a second protective film, shield film, and a separator (see for e.g. 0020 and Fig. 3). They teach that the first protective film, the reflective film, and the top protective film can be optional (see for e.g. 0023). They teach that the display device comprises a top glass cover, a LCD panel, a back light module, the disclosed multifunctional digitizer module board, and a back frame (see for e.g. 0027 and Fig. 4). Therefore, Chen teaches that a protective layer can be provided between the digitizer layer and the display panel, i.e. LCD panel. 
From the teachings of Chen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Park to have formed the impact shielding sheet between the digitizer sheet and the display panel because Chen teaches that protective layers can be formed between a display panel and a digitizer layer and Park teaches that the impact absorbing sheet can be located below the display panel but above the EMI shielding sheet, graphite layer, and ferrite layer and that it is used to absorb external impact applied to the display module (see for e.g. 0100), indicating that it also acts as a protective film, such that it will be expected to provide the desired and predictable result Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Therefore, in the absence of unexpected results, the order of attaching the layers is considered to be obvious over the process of Park in view of Chen. Therefore, Park in view of Chen suggest forming a 
They do not teach forming a plurality of digitizer assemblies by cutting the digitizer board or forming through hole portions in the heat dissipation layer. As discussed above Chen teaches forming a digitizer board having various films that is incorporated into a display system and Park teaches that the various laminate films can be formed as a single module. 
Jiang teaches a display panel and fabrication method where the display panel may include a substrate, and the substrate includes a display region and a border region surrounding the display region (see for e.g. abstract). They teach that the display panel also includes a heat transfer pattern formed in the border region of the substrate to transfer and dissipate heat generated during a laser cutting process when forming the display panel (see for e.g. abstract). They teach that the fabrication method includes providing a base substrate and forming a mother substrate on the base substrate, where the mother substrate includes a display panel region for subsequently forming a plurality of display panels and a peripheral region surrounding the display panel region (see for e.g. 0006). They teach that the fabrication method also includes forming thin film transistor arrays and heat transfer patterns on the mother substrate, where heat transfer patterns include a heat transfer pattern formed in a border region of each of the plurality of display panels (see for e.g. 0006). They teach cutting the mother substrate to separate the plurality of display panels along a cutting pattern according to the heat transfer pattern on each of the plurality of display panels so as to transfer and dissipate heat generated during cutting the mother substrate, and packaging the individually separated display panels (see for e.g. 0006). They teach that by using the heat transfer 
From the teachings of Jiang it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have 
Park in view of Chen and Jiang do not teach that a blanking process using a press is used in forming the plurality of digitizer assemblies. 
	Okamoto teaches a liquid crystal display device having high quality and high reliability that is manufactured by preventing the occurrence of damages on a terminal portion due to the radiation of laser beams in cutting a substrate of the display device which is formed using a plastic substrate by the radiation of laser beams (see for e.g. abstract). They teach using laser beams along a first cutting line on a substrate to form a groove having a predetermined depth in the first substrate and then a load is applied to the first substrate along the groove so as to cut the first substrate (see for e.g. abstract). They teach cutting the outer periphery of the liquid crystal display panel by using a laser to form the groove and then breaking the panel by applying pressure to a steel cutter by a press so as to allow a blade of the cutter to cut into a bottom surface portion of the groove formed by the laser beams (see for e.g. 0061). 

Park in view of Chen, Jiang, and Okamoto do not teach that each of the through holes are disposed corresponding to a corner where each of the through holes include a first portion extending along a first direction and a second portion extending along a second direction substantially perpendicular to the first direction where one end of the first portion and one end of the second portion meet at a corner of the digitizer assembly. Jiang depicts the display panels on the mother substrate as being rectangular (see for e.g. 0026 and Fig. 13). Okamoto depicts the display panels on the mother substrate as being rectangular (see for e.g. 0034 and Fig. 4A-C). 
Miyamoto teaches a conductive film laminate that includes an insulating support having a flat plate shape and a conductive film which is bonded onto a surface of the support with an adhesive (see for e.g. abstract). They teach that the insulating substrate 
From the teachings of Miyamoto, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Park in view of Chen, Jiang, and Okamoto to have formed holes in the heat-dissipation layer so that they are disposed corresponding to the corners of the layer as in Fig. 8 of Miyamoto because Miyamoto teaches that such a configuration prevents a conductive layer from peeling from a substrate when pressure is applied to a In re Dailey, 
Park in view of Chen, Jiang, Okamoto, and Miyamoto do not teach that in the blanking process a press does not contact the heat dissipation sheet at the corners of the digitizer assembly by the through-hole portions. As noted above, Jiang and Miyamoto provide the suggestion of forming through holes in the heat dissipation sheet corresponding to the corners of the digitizer assembly.
Paek teaches a method for manufacturing a flexible display device including providing a mother substrate that includes a unit display panel region and a non-display region adjacent the unit display panel region, forming a display element in the unit display panel region, forming a groove in the non-display region of the mother substrate, and cutting the mother substrate along the groove to separate the unit display panel region from the mother substrate (see for e.g. abstract and Fig. 3). They teach forming a groove in a scribe lane that is around the unit display panel (see for e.g. 0077-0079, Fig. 6A-B, and Fig. 7A-B). They teach that the groove makes it easy to cut the mother substrate so as to separate the unit display panel P from the mother substrate (see for e.g. 0081). They teach that the mother substrate is cut along the groove in the non-display region so that the unit display panel P is separated from the mother 
From the teachings of Paek, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Park in view of Chen, Jiang, Okamoto, and Miyamoto to have used the laser process of Okamoto to have formed the groove in the scribe lane around the individual digitizer assemblies and then to have used a press having a cutter corresponding to the groove/scribe lane to press and cut the individual digitizer assemblies from the mother substrate because Paek indicates that such a cutting process is used for forming individual display panels from a mother substrate where forming the groove makes it easy to cut the mother substrate such that it will be expected to provide an easy and successful method of cutting the individual digitizer assemblies from the 
Regarding claims 3 and 9, Park in view of Chen, Jiang, Okamoto, Miyamoto, and Paek suggest the limitations of instant claims 1 and 8. As discussed above for claims 1, 7, and 8, from the teachings of Chen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Park to have formed the impact shielding sheet between the digitizer sheet and the display panel because Chen teaches that protective layers can be formed between a display panel and a digitizer layer and Park teaches that the impact absorbing sheet can be located below the display panel but above the EMI shielding sheet, graphite layer, and ferrite layer and that it is used to absorb external impact applied to the display module (see for e.g. 0100), indicating that it also acts as a protective film, such that it will be expected to provide the desired and predictable result of acting as an impact absorbing protective layer between the digitizer layer and the display panel. Therefore, in the process of Park in view of Chen, the display module will have a laminate sequentially containing an impact absorbing layer (buffering sheet layer), a digitizer layer, a shield sheet layer (EMI shielding layer), and a heat dissipation layer attached to the bottom of the display panel, where each of the buffering sheet, the Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Therefore, in the absence of unexpected results, the order of attaching the layers is considered to be obvious over the process of Park in view of Chen. Therefore, Park in view of Chen, Jiang, Okamoto, Miyamoto, and Paek suggest forming a digitizer assembly by forming a digitizer board by sequentially attaching a buffering sheet layer, a digitizer layer, shield sheet layer, and the heat dissipation sheet layer. 
Regarding claims 4-5 and 10-11, Park in view of Chen, Jiang, Okamoto, Miyamoto, and Paek suggest the limitations of instant claims 3 and 9. As discussed above for claims 1, 7, and 8, Jiang and Miyamoto suggest forming holes in the heat dissipation layer, where Miyamoto provides the suggestion to dispose them corresponding to the corners of the digitizer assembly as in Fig. 8 such that the holes in the heat dissipation sheet layer will also be in the heat dissipation sheet where the shape is optimized to meet the requirements of claims 1 and 7 such that it will result in .

Response to Arguments
Applicant's arguments filed October 20, 2020 have been fully considered. 
Regarding Applicant’s arguments over Okamoto, it is noted that Okamoto teaches using a cutter where pressure is applied to the cutter by a press (see for e.g. 0061), such that Okamoto is considered to also cut using a press. However, it is noted that Okamoto does not indicate that the press does not contact the heat dissipation sheet at the corners of the digitizer assembly through the through holes. Therefore, a new reference of Paek has been included which indicates using a press having a cutter corresponding to a scribe lane or groove on a mother substrate which follows along the corners of the individual display panels providing the suggestion of using a such a process to successfully cut the digitizer assemblies from the mother substrate. Since Jiang and Miyamoto suggest forming the through holes as the corners of the dissipation sheet and Paek indicates pressing at the corners, this would indicate that the press will not contact the heat dissipation sheet of the digitizer assemblies at the corners because that is where the through holes are located. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/             Examiner, Art Unit 1718                                                                                                                                                                                           

/KATHERINE A BAREFORD/             Primary Examiner, Art Unit 1718